UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10K-SB [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the year ended April 30, 2008 [ ]Transition report Pursuant to Section 13 or 15(d) of the Exchange Act Commission File Number: 333-116324 ROTOBLOCK CORPORATION (Name of Small Business Issuer In Its Charter) Nevada 20-08987999 (State or other jurisdictionof incorporaiton or organization) (I.R.S. Employer Employer Identification No.) treet, Santa Rosa, CA. 95401 (Address of principal executive offices) (Zip Code) (707) 578-5220 (Issuer's Telephone Number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained herein, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] We had no revenues for the fiscal year ended April 30, 2008. Indicate whether by mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X] As of April 30, 2008, there were 36,196,442 shares of the Registrant's $0.001 par value Common Stock ("Common Stock"), Registrant's only outstanding class of voting securities, issued and utstanding. The aggregate market value of Common Stock held by non-affiliates of the Registrant (12,678,127 shares), computed by reference to the closing price on April 30, 2008 ($0.08 per share), isapproximately $1,014,250. Some exhibits required to be filed hereunder, are incorporated herein by reference to Issuer's original Form 10-SB Registration Statement, filed under CIK No. 0001295923 on July 6, 2004, on the SEC website at www.sec.gov. Transitional Small Business Disclosure Format: Yes No X Large Accelerated Filer Accelerated Filer Non-Accelerated Filer X Available Information Our Annual Reports on Form 10-KSB, Quarterly Reports on Form 10-QSB, Current Reports on Form 8-K and all amendments to those reports that we file with the U.S. Securities and Exchange Commission (SEC) are available at the SEC's public reference room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. 1 TABLE OF CONTENTS Page PART I ITEM 1. Business 3 ITEM 1A. Risk Factors 6 ITEM 1B. Unresolved Staff Comments 7 ITEM 2. Properties 7 ITEM 3. Legal Proceedings 7 ITEM 4. Submission of Matters to a Vote of Security Holders 8 PART II ITEM 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 ITEM 6. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 7. Financial Statements 13 ITEM 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 ITEM 8A. Controls and Procedures 13 ITEM 8B. Other Information 14 PART III ITEM 9. Directors, Executive Officers and Corporate Governance 14 ITEM 10. Executive Compensation 15 ITEM 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 ITEM 12. Certain Relationships and Related Transactions, and Director Independence 17 ITEM 13. Exhibits 17 ITEM 14. Principal Accountant Fees and Services 17 Financial Statements 20 Report of Former Auditors 40 2 PART I Item 1.
